 



LOTON, CORP.

RESTRICTED STOCK GRANT AGREEMENT

 

 

THIS RESTRICTED STOCK GRANT AGREEMENT (this “Agreement”) is made this      day
of _______, 2013, by and between Loton, Corp., a Nevada corporation (the
“Company”), and [_______________] (the “Grantee”).

 

RECITALS

 

WHEREAS, the Grantee is a member of the Company’s Board of Directors (the
“Board”);

 

WHEREAS, the Company desires to issue shares of the Company’s Common Stock to
certain members of the Board as consideration for their service to the Company
while serving on the Board; and

 

WHEREAS, the parties hereto desire to enter into this Agreement to memorialize
grant of shares of the Company’s Common Stock for the reasons set forth above.

 

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:

 



1.     Grant of Shares.

  

(a) Upon the full execution of this Agreement, the Company shall issue to the
Grantee [____________] (_______) shares of the Company’s Common Stock (the
“Shares”), which shares shall vest on [_________], 2015 (the “Vesting Date”).

 

(b) On or promptly after the Vesting Date, the Company shall deliver to the
Grantee a share certificate registered in its name for the Shares to be issued
hereunder.

 

1

 

 

2.     Restriction Against Transfer.

 

(a) Restrictions Imposed by this Agreement. The Grantee agrees that it will not
transfer, assign, hypothecate, or in any way dispose of any of the Shares, or
any right or interest therein, whether voluntarily or by operation of law, or by
gift or otherwise, [until the [____] anniversary of the Vesting Date]. Any
purported transfer in violation of any provision of this Agreement shall be void
and ineffectual, and shall not operate to transfer any interest or title to the
purported transferee.

 

(b) Federal Law Restrictions on Transfer. The Grantee hereby acknowledges that
in addition to the restrictions imposed by subsection 2(a), above, the following
restrictions also apply with respect to the Shares:

 

(i) The Shares held by the Grantee must be held indefinitely unless registered
under the Securities Act of 1933, as amended (the “Act”), or unless, in the
opinion of counsel of the Company, an exemption from such registration is
available;

 

(ii) Only the Company may file a registration statement with the Securities and
Exchange Commission (the “SEC”) and the Company is under no obligation to do so
with respect to the Shares;

 

(iii) Exemption from registration may not be available or may not permit the
Grantee to transfer Shares in the amounts or at the times proposed by the
Grantee;

 

(iv) The Acquiror has been advised that Rule 144 promulgated by the SEC under
the Act (“Rule 144”), which provides for certain limited, routine sales of
unregistered securities through brokers, is not presently available with respect
to the Shares and may never be available, and in any event, requires that the
Shares be held and fully paid for within the meaning of Rule 144 for a minimum
of one (1) year, and possibly longer, before they may be resold under Rule 144;

 

(v) The Company is under no obligation to file any disclosure statement with the
SEC or to furnish the Grantee with information to sell any of the Shares under
Rule 144; and

 

(vi) In reliance upon the representations of the Grantee set forth in Section 3
below, the Company has not registered the Shares with the SEC under the Act.

 

(c) Representation by Transferee. The Grantee agrees that it will not transfer,
assign, hypothecate, or in any way dispose of any of the Shares to a transferee
until such transferee executes a written consent to be bound by the terms and
conditions of this Agreement in form and substance satisfactory to the Company.

 

3.     Representations of the Acquiror. The Grantee represents and warrants to
the Company that:

 

(a) It is acquiring the Shares for its own account for investment only and not
with a view to, or for sale in connection with, a distribution of the Shares
within the meaning of the Act;

 



2

 

 

(b) It has no present intention of selling or otherwise disposing of all or any
portion of the Shares, and no other person has any beneficial ownership in the
Shares;

 

(c) It has had access to all information regarding the Company and its present
and prospective business, assets, liabilities and financial condition;

 

(d) It has had ample opportunity to ask questions of and receive answers from
the Company’s representatives concerning this investment and to obtain any and
all documents requested in order to supplement or verify any of the information
supplied; and

 

(e) It recognizes (i) the lack of liquidity of the Shares and restrictions upon
transferability thereof (e.g., that the undersigned may not be able to sell or
dispose of them or use them as collateral for loans), and (ii) the
qualifications and backgrounds of the principals of the Company, among other
matters.

 

4.     Notices. All notices required or desired to be given pursuant to this
Agreement shall be in writing and shall be personally served (including by
commercial delivery or courier service) or given by mail or facsimile. Any
notice given by mail shall be deemed to have been given and received when
seventy-two (72) hours have elapsed from the time such notice was deposited in
the United States mails, certified or registered and first-class postage
prepaid, addressed, if intended to a party to this Agreement, at the address set
forth below its signature or to such other address as such party may have
designated by like written notice to each of the other parties from time to
time.

 

5.     Refusal to Transfer. The Company shall not be required:

 

(a) To transfer on its books any Shares that have been sold, given away, or
otherwise transferred in violation of any provision set forth in this Agreement;
or

 

(b) To treat as owner of such Shares or to accord the right to receive dividends
to any purchaser, donee, or other transferee to whom such Shares shall have been
so transferred.

 

6.     Restriction on Certificates.

 

(a) Legends. The Company and the Grantee agree that all certificates
representing all Shares of the Company which at any time are subject to the
provisions of this Agreement shall have endorsed upon them legends substantially
similar to the following:

 

THESE SHARES HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS
OF THE VARIOUS STATES, AND HAVE BEEN ISSUED AND SOLD PURSUANT TO AN EXEMPTION
FROM THE ACT, AND MAY NOT BE SOLD, PLEDGED OR OTHERWISE TRANSFERRED BY THE
HOLDER THEREOF AT ANY TIME, EXCEPT (1) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT, FILED UNDER THE ACT COVERING THE SHARES, OR (2) UPON DELIVERY TO THE
COMPANY OF AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT THE SHARES MAY
BE TRANSFERRED WITHOUT REGISTRATION.

 



3

 



 

(b) Stop Transfer Instructions. The Grantee agrees that in order to ensure
compliance with the restrictions referred to herein, the Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, with
respect to such certificates or instruments and, if the Company transfers its
own securities, it may make appropriate notations to the same effect in its own
records.

 

7.     General Provisions.

 

(a) Severability. In the event that any of the provisions of this Agreement are
held to be unenforceable or invalid by any court of competent jurisdiction, the
validity and enforceability of the remaining provisions shall not be affected
thereby.

 

(b) Construction. All pronouns used in this Agreement shall be deemed to refer
to the masculine, feminine, neuter, singular or plural as identification of the
person or persons, firm or firms, corporation or corporations may require.

 

(c) Governing Law. This Agreement shall be governed by the laws of the State of
Nevada, without regard to its conflicts of laws rules or provisions.

 

(d) Amendment. No amendment or variation of the terms of this Agreement, with or
without consideration, shall be valid unless made in writing and signed by all
of the parties to this Agreement at the time of such amendment.

 

(e) Inurement. Subject to the restrictions against transfer or assignment
contained herein, the provisions of this Agreement shall inure to the benefit of
and shall be binding upon the assigns, successors in interest, personal
representatives, estates, heirs, and legatees of each of the parties. The
Grantee agrees that it will not hypothecate or otherwise create or suffer to
exist any lien, claim, or encumbrance upon any of its Shares at any time subject
hereto, other than an encumbrance created or permitted by this Agreement.

 

(f) Entire Agreement. This Agreement contains the entire understanding between
the parties concerning the subject matter contained herein. There are no
representations, agreements, arrangements, or understandings, oral or written,
between or among the parties, relating to the subject matter of this Agreement,
which are not fully expressed herein.

 

(g) Further Instruments. The parties agree to execute such further instruments
and to take such further action as may be reasonably necessary to carry out the
purposes and intent of this Agreement.

 

(h) Counterparts; Originals. This Agreement may be executed in one or more
counterparts and by PDF or facsimile, each of which shall be deemed an original
and all of which together shall constitute one instrument.

 

* * * *

 

4

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
and year first above written.

 



  COMPANY:       LOTON, CORP.       By: _____________________________________  
    Name: ___________________________________       Title:
____________________________________       GRANTEE:      
[_____________________]       By: _____________________________________      
Name: ___________________________________       Title:
____________________________________



 

5



